By the Court.
On the tenth day of June, A. d. 1884, the supreme court commission reversed a judgment of the district court of Lake county, and proceeding to render the judgment that said district court should have rendered, ordered and adjudged that, within ten days from that date, Harvey J. Nettleton, one of the defendants in error, should make and deliver to the plaintiffs in error a certain deed. A special mandate was duly sent to said district court for execution thereon. Nettleton refused, and still refuses, to deliver the deed. The supreme court commission is now asked to punish him as for a contempt.
Held: Under sec. 6726, Revised Statutes, the duty of enforcing the judgment of this court is imposed upon the said district court.

Motion overruled.